EXHIBIT 12 INDIANA MICHIGAN POWER COMPANY AND SUBSIDIARIES Computation of Consolidated Ratios of Earnings to Fixed Charges (in thousands except ratio data) Year Ended December 31, Twelve Months Ended Six Months Ended 2002 2003 2004 2005 2006 6/30/2007 6/30/2007 EARNINGS Income Before Income Taxes $ 118,829 $ 130,696 $ 204,837 $ 228,082 $ 197,273 $ 157,900 $ 90,812 Fixed Charges (as below) 169,495 156,507 139,421 133,293 142,388 145,082 73,030 Total Earnings $ 288,324 $ 287,203 $ 344,258 $ 361,375 $ 339,661 $ 302,982 $ 163,842 FIXED CHARGES Interest Expense $ 93,923 $ 83,054 $ 69,071 $ 65,041 $ 72,723 $ 76,720 $ 39,432 Credit for Allowance for Borrowed Funds Used During Construction 2,772 3,153 1,750 4,352 7,465 6,162 2,498 Estimated Interest Element in Lease Rentals 72,800 70,300 68,600 63,900 62,200 62,200 31,100 Total Fixed Charges $ 169,495 $ 156,507 $ 139,421 $ 133,293 $ 142,388 $ 145,082 $ 73,030 Ratio of Earnings to Fixed Charges 1.70 1.83 2.46 2.71 2.38 2.08 2.24
